900 F.2d 250Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Douglas CHICHESTER, Plaintiff-Appellant,andJohn L. Grimes;  Christopher Graham;  Herbert Mitchell;Randy Williamson;  Larry Branch;  Thomas Gregg;Ron Day, Plaintiffs,v.Captain HOUCK;  Captain Colburn;  Lieutenant Benson;Officer H. Ward;  Officer W. Lawrence;  Officer F. Kramer;Officer W. Nelson;  Officer J. Larkin;  Officer R. Hollan;Officer Brumley;  Officer Webster;  Officer Birch;  OfficerNorris;  Sergeant Henderson;  Sergeant Millner;  Thomas V.Kimball;  Pat Conroy, Defendants-Appellees.
No. 90-6267.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 5, 1990.Decided:  March 22, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Joseph C. Howard, District Judge.  (C/A No. 89-1192-JH)
Douglas Chichester, appellant pro se.
John Joseph Curran, Jr., Attorney General, Baltimore, for appellees.
D.Md.
AFFIRMED.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Douglas Chichester appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Grimes v. Houck, C/A No. 89-1192-JH (D.Md. Jan. 5, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED